UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K þ Annual Report Pursuant To Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2010 o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-31905 CKX Lands, Inc. (Exact name of registrant as specified in its Charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0144530 (I.R.S. Employer Identification Number) 700 Pujo Street Lake Charles, LA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (337)493-2399 Securities registered pursuant to Section12(b) of the Act: Common Stock with no par value NYSE Amex Title of each class Name of each exchange on which registered Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No þ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES o NO þ The aggregate market value of the voting and non-voting stock held by non-affiliates of the registrant as of June30, 2010 was $18,436,202 based on the last reported sales price of the Common Stock. The number of shares of the registrant’s Common Stock outstanding as of March 10, 2011, was 1,942,495. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive Proxy Statement prepared in connection with the 2011 Annual Meeting of Stockholders are incorporated by reference into Part III, Items 10, 11, 12, 13 and 14 of this Annual Report on Form 10-K. PART I Item 1. BUSINESS General Description CKX Lands, Inc. is a Louisiana corporation organized in 1930 as Calcasieu Real Estate & Oil Co., Inc., to receive non-producing mineral royalties spun off by a Southwest Louisiana bank.Over the years, as some of the royalties yielded oil and gas income, the Company used the proceeds to purchase land.On May 17, 2005, the Company changed its name from Calcasieu Real Estate & Oil Co., Inc. to CKX Lands, Inc.The primary reason for the change was to help make clear that the Company is not directly involved in oil and gas exploration or operations.As used herein, the “Company” or “CKX” refers to CKX Lands, Inc. The Company’s shares are listed on the NYSE Amex (previously known as American Stock Exchange), under the symbol CKX.As of March 10, 2011, there were 1,942,495 shares outstanding.The Company had a common equity public float of less than $75 million as of the last business day of the second fiscal quarter.Consequently, the Company is a small reporting company under the Securities Exchange Commission regulations. As a reporting company, CKX is subject to the informational requirements of the Securities Exchange Act of 1934 (the “Exchange Act”) and accordingly files its annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, proxy statements and other information with the Securities and Exchange Commission (the “SEC”).The public may read and copy any materials filed with the SEC at the SEC’s Public Reference Room at treet, N.E., Room 1580, Washington, DC 20549.Please call the SEC at (800) SEC-0330 for further information on the Public Reference Room.As an electronic filer, CKX’s public filings are maintained on the SEC’s Internet site (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. The Company owns land and mineral interests, all of which are located in Southwest Louisiana.The Company collects income from this land in the form of oil and gas royalties, agriculture rentals and timber sales.The Company is not involved in the exploration or production of oil and gas nor does it actively farm its lands.These activities are performed by others for royalties or rentals.Parts of the Company’s land are owned in indivision with other owners.The Company’s ownership share in most of this acreage is one-sixth.For convenience the owners jointly operate an entity known as Walker Louisiana Properties (“WLP”) to manage this acreage.Neither the Company nor Walker Louisiana Properties consider themselves to be in oil and gas producing activities inasmuch as:(1) they do not search for crude oil or natural gas in their natural states; (2) they do not acquire property for the purpose of exploration or the removing of oil and gas; and (3) they are not involved in construction, drilling and/or production activities necessary to retrieve oil and gas. Oil and gas royalties are paid by the operators who own the wells.Timber income is paid by the highest bidder of the timber.There are several mills in the immediate area that compete for timber.All of the agriculture income comes from tenants who pay annual cash rents.The prices paid for oil, gas and timber depend on national and international market conditions.Oil and gas revenues were 84.13% of the Company’s total revenues in 2010 and 89.5% in 2009. The source of all raw materials for the Company is the land itself.Timber income and agriculture income are renewable resources.All oil and gas income will eventually deplete, but we have no access to this data. The Company does not spend any money on Research and Development. The Company does not need government approval of its principal products or services except that the State of Louisiana must approve the size & location of all oil and gas producing units. Employees The Company has four employees, all of whom are part-time.There are three officers, and one clerical person.The Company is subject to no union contracts nor does the Company have any hospitalization, pension, profit sharing, option or deferred compensation programs.WLP has five full-time employees, and two of these employees are part-time employees of the Company.One employee of WLP is devoted full-time to agriculture, and one employee of WLP is devoted full-time to timber. 1 Customers The Company’s customers are those who have mineral leases on the Company’s property or purchase the timber in competitive bids or execute farming leases.The largest customers are the oil and gas operators under the mineral leases.During 2010, the Company received approximately 20.7% of its total revenues from Swift Energy Operating LLC, 15.0% from Riceland Petroleum Company, and 8.2% from Cox & Perkins Exploration, Inc.Termination of cash receipts from any of these customers or underlying production would have a material adverse effect on the Company. Environmental and Other Governmental Regulations The operators of the wells are responsible for complying with environmental and other governmental regulations.However, should an operator abandon a well located on Company land without following prescribed procedure, the land owners could possibly be held responsible.The Company does not believe this would have a material effect on its financial condition. Item 2. PROPERTIES The Company owns a total of 11,031 net acres in the Louisiana Parishes of Allen, Beauregard, Calcasieu, Cameron, Jefferson Davis, LaFourche, Sabine, St. Landry and Vermilion.Most of the acreage is in Southwest Louisiana.Much of this land is owned in indivision.Ownership is as follows: % Ownership 4,245 acres % Ownership of 1,588 acres with Walker Louisiana Properties 635 acres % Ownership of 443 acres with Prairie Land Company 222 acres % Ownership of 35,575 acres comprising Walker Louisiana Properties 5,929 acres Of the total 11,031 net acres owned by CKX, timberland comprises 7,618 acres, 2,436 acres are agricultural land, 783 acres are marsh land and 194 acres are future subdivision land. The table below shows, for the years ended December 31, 2010 and December 31, 2009, the Company’s net gas produced in thousands of cubic feet (MCF), net oil produced in barrels (Bbl), and average sales prices relating to oil and gas attributable to the royalty interests of the Company. Year Ended 12/31/10 Year Ended 12/31/09 Net gas produced (MCF) Average gas sales price (per MCF)(1) $ $ Net oil produced (Bbl)(2) Average oil sales price (per Bbl)(1,2) $ $ Notes to above schedule: (1) Before deduction of production and severance taxes. (2) Excludes plant products. 2 Item 3. LEGAL PROCEEDINGS The Company was not involved in any legal proceedings as of December 31, 2010. Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There were no matters submitted to a vote of security holders during the three months ended December 31, 2010. PART II Item 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s Common Stock is traded on the NYSE Amex (previously known as American Stock Exchange) under the trading symbol CKX since its listing on December 8, 2003.Prior to the listing there was no established public trading market for the Common Stock, and there had been only limited and sporadic trading in the Common Stock, principally among its shareholders.On February 21, 2011, there were approximately 540 stockholders of record.The Company believes that there are approximately 600 beneficial owners of its Common Stock.There were no sales of unregistered securities of the Company and no purchases of equity securities of the Company during 2010 by the Company.The following table sets forth the high and low sales prices for the Common Stock by quarter during 2010 and 2009. First Quarter Second Quarter Third Quarter Fourth Quarter Common stock price per share 2010 high $ low $ Common stock price per share 2009 high $ low $ The Company has paid cash dividends since 1990.The Company is currently paying a quarterly dividend of 7¢ per share and intends to maintain quarterly dividends.From time to time, the Company may elect to pay an extra dividend.In determining if an extra dividend will be declared, the Board of Directors will take into consideration the Company’s current liquidity and capital resources and the availability of suitable timberland that has mineral potential.The Company did not pay an extra dividend to shareholders in 2010 or 2009.A summary of cash dividends is set forth in the table below. First Quarter Second Quarter Third Quarter Fourth Quarter Year Total Cash Dividend per Share $ $ Pursuant to a dividend reversion clause in the Company’s Articles of Incorporation, dividends not claimed within one year after a dividend becomes payable will expire and revert in full ownership to the Company and the Company’s obligation to pay such dividend will cease.During 2010 and 2009, the Company received none and $10,070, respectively, in dividend reversions. 3 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview CKX Lands, Inc. began operations in 1930 under the name Calcasieu Real Estate & Oil Co., Inc.It was originally organized as a spin-off by a bank operating in Southwest Louisiana.The purpose of the spin-off was to form an entity to hold non-producing minerals which regulatory authorities required the bank to charge off.Over the years, as some of the mineral interests began producing, the Company used part of the proceeds to acquire land.In 1990, the Company made its largest acquisition when it was one of four purchasers who bought American Airline’s fifty percent undivided interest in approximately 35,000 acres in Southwest Louisiana. Today most of the Company’s income is derived from mineral production on the land acquired over the years.CKX receives income from seismic permits, mineral leases and the landowner’s portion of any oil and gas production.CKX also receives income from agriculture rents and timber sales.The Company’s activities are passive in that it doesn’t explore for oil and gas, operate wells or farm land.All timber activities, including planting and harvesting, are contracted. The Company’s income fluctuates as new oil and gas production is discovered on Company land and as wells deplete. CKX has small interests in 39 different oil and gas fields.The size of the interest is determined by the Company’s net ownership in the acreage unit for the well.CKX’s interests range from 0.0033% for the smallest to 4.167% for the largest.As the Company does not own or operate the wells, it does not have access to any reserve information. Eventually, the oil and gas under the Company’s current land holdings will be depleted.The Company is constantly looking for additional land to be purchased in southwest Louisiana.Preferably, the Company searches for timberland that has mineral potential. Results of Operations Fiscal Year 2010 Compared to Fiscal Year 2009 Revenues for 2010 were $1,671,354, a decrease of 2.95% when compared with 2009 revenues of $1,722,132. Oil and gas revenues decreased by $135,237, or 8.77%, to $1,406,122 in 2010.Oil and gas revenues consist of royalty, lease rental and geophysical revenue.Royalty revenue decreased by $266,399 or 18.60%, and lease rentals increased by $134,571 or 128.59%, from 2009.Geophysical revenues decreased by $3,409 or 81.17%, from 2009. Gas production decreased by 27,816 MCF, and the average gas sales price per MCF increased by 1.2% resulting in a decrease in gas revenue of $136,692.Revenue from oil production decreased by $129,708, due to an increase of 20.96% in the average barrel sales price and a decrease in production of approximately 5,623 barrels. 4 The following three fields produced 43.9% and 56.75% of the Company’s oil and gas revenues in 2010 and 2009, respectively.This following schedule shows the number of barrels of oil (Bbl Oil) and MCF of gas (MCF Gas) produced in 2010 and 2009. Bbl Oil MCF Gas Field South Bear Head Creek South Jennings South Gordon From review of the limited information provided by the field operators, it appears field production increases were due to reworking or recompleting existing wells.Field production decreases were due to expected depletion. In 2010 the Company was a lessor in 11 new mineral leases covering a total of 1,132 gross acres.The Company’s net acres leased in 2010 were 490 acres.The new leased acres are located in three different Parishes. During 2010, the Company saw a reduction in oil and gas leasing activity in the first three quarters and an increase in oil and gas leasing activity in the fourth quarter over prior year activity.With recent increases in oil and gas prices and a decreasing focus on the Haynesville shale play in northwest Louisiana, an increase in oil and gas leasing activity is expected. Timber income increased by $89,389 to $166,244, an increase of 116.3% from 2009.This increase is attributable to our internal maintenance programs for age class timber and storm protection measures.The timber market was depressed throughout 2010 due to the weak housing market. Agriculture income decreased by $4,930 or 4.7%.There were no significant changes in our agriculture operations during 2010. Outlook for Fiscal Year 2011 The Company continues to actively search for lands that meet our criteria of timberland with mineral potential.In the last quarter of 2010, the Company noted an increase in the available timberland for sale at reasonable fair values.We believe that the current national economy condition, primarily a slowdown in construction, has caused the increase and we look for 2011 to provide us with increased opportunities to purchase land.In January, 2011, the Company purchased 320 net acres with standing timber and ½ minerals. Currently, there are 17 non-producing mineral leases covering 1,697.94 gross acres, or 832.58 net acres.The Company believes that some of these leases will be drilled and production discovered as oil and gas prices are projected to increase as the national economy improves. The Company expects timber prices to remain depressed in 2011 due to a continued weak housing market.We do expect timber revenue to remain flat as we perform our maintenance programs during 2011. We are unaware of any changing trends in our agriculture operations and expect agriculture income to remain flat in 2011. Liquidity and Capital Resources The Company’s current assets and securities available-for-sale totaled $6,470,115 and total liabilities equaled $240,807 at December 31, 2010.Additional sources of liquidity include the Company’s certificates of deposits and an available bank line of credit for $1,000,000. In the opinion of management, current cash flow from operations, cash and cash equivalents, investments and the available line of credit are adequate for projected operation, possible land purchases and continuation of the regular cash dividend. 5 Critical Accounting Policies The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates.The most significant accounting estimates inherent in the preparation of our financial statements include the following items: Our accounts receivable consist of incomes received after year end for royalties produced prior to year end.When there are royalties that have not been received at the time of the preparation of the financial statements for months in the prior year, we estimate the amount to be received based on the last month’s royalties that were received from that particular company.We do not maintain an allowance for doubtful accounts because we can confirm virtually all receivables before they are booked as income. The Company accounts for income taxes in accordance with Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes (SFAS 109)” which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of temporary differences between the financial statement carrying amounts and the tax bases of assets and liabilities. When land is purchased with standing timber, the cost is divided between land and timber based on timber cruises contracted by the Company.Reforestation costs are capitalized and added to the timber asset account.The timber asset is depleted when the timber is sold based on the percentage of the timber sold from a particular tract applied to the amount capitalized for timber for that tract. Forward Looking Statements Certain matters contained in this report are forward-looking statements including, without limitation, the information contained under the heading “Outlook for Fiscal Year 2011” in Item 6 of this report.These statements are not guarantees of future performance and are subject to certain risks, uncertainties and other factors, some of which are beyond our control and difficult to predict.Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in such forward-looking statements.You should not place undue reliance on these forward-looking statements, which speak only as of the date of this report.Unless legally required, the Company undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise.Additional information may be obtained by reviewing the information set forth below under “Significant Risk Factors” and information contained in the Company’s reports periodically with the SEC. 6 Item 7A. QUANTITIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Significant Risk Factors The Company’s business and operations are subject to certain risks and uncertainties, including: Reliance upon Oil and Gas Discoveries The Company’s most significant risk is its reliance upon others to perform exploration and development for oil and gas on its land.Future income is dependent on others finding new production on the Company’s land to replace present production as it is depleted.Oil and gas prices as well as new technology will affect the possibility of new discoveries. Commodity Prices All of the Company’s operating income comes from the sale of commodities produced from its real estate: oil and gas, forest products, and agriculture products.Fluctuations in these commodity prices will directly impact net income.In 2010, average gas prices paid to the Company were 1.15 % higher than the average in 2009, and average oil prices were also higher in 2010 than in 2009, by 20.96%.If the average oil and gas prices in 2010 reverted to the 2009 averages, income before income tax would have decreased by approximately 11.07%. Interest Rate Risks The Company has no direct exposure to changes in foreign currency exchange rates and minimal direct exposure to interest rates.The Company has an unsecured line of credit with Chase at their prime rate, but the Company hasn’t utilized this line and has no current plans to do so. Item 8. FINANCIAL STATEMENTS All financial statements required by this item are listed in the Table of Contents to Financial Statements appearing immediately after the signature page of this Form 10-K and are included herein by reference. Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. Item 9A (T). CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Company’s Securities Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to the Company’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. As of December 31, 2010, an evaluation was performed under the supervision and with the participation of the Company’s management, including the principal executive officer and principal financial officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures.Based on that evaluation, the Company’s management, including the principal executive officer and principal financial officer, concluded that the Company’s disclosure controls and procedures were effective as of December 31, 2010. 7 Management’s Annual Report on Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting (“ICFR”) for the Company.In assessing the Company’s ICFR, management follows the Committee of Sponsoring Organizations of the Treadway Commission’s (“COSO”) Internal Control over Financial Reporting – Guidance for Smaller Public Companies Integrated Framework (2006) in assessing the effectiveness of the Company’s ICFR.Management shall determine ICFR ineffective if a material weakness exists in the controls. Due to the Company’s management inability to assess Walker Louisiana Properties’ ICFR and lack of compensating controls, management has assessed the Company’s ICFR as ineffective as of December 31, 2010. The Company owns a one-sixth interest in WLP and WLP’s activities are material to the Company.WLP prepares cash basis interim financial statements and audited GAAP basis financial statements at year end.At report date, we have not identified a plan or process to remediate the ineffectiveness of the ICFR. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. During the quarter ending December 31, 2010, the Company’s Management followed the COSO Internal Control over Financial Reporting – Guidance for Smaller Public Companies Integrated Framework (2006) when assessing the ICFR.During the quarter ending December 31, 2010, there have been no changes in the Company’s internal control over financial reporting that has materially affected or is reasonably likely to affect, the Company’s internal control over financial reporting. Item 9B. OTHER INFORMATION None. 8 PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT The information required by Item 10 as to directors, nominees for directors, reports under Section16 of the Securities Exchange Act of 1934, the Registrant’s audit committee and an audit committee financial expert is included in the Registrant’s definitive proxy statement to be filed pursuant to Section 14(a) of the Securities Exchange Act of 1934 and is incorporated herein by reference. Executive officers of Registrant are as follows: Name Age Position with Registrant Joseph K. Cooper 67 President, Chief Executive Officer and Director Brian R. Jones 50 Treasurer, Chief Financial Officer and Director Charles D. Viccellio 77 Vice President, Secretary and Director The occupations of such executive officers during the last five years and other principal affiliations are: Name Occupations Joseph K. Cooper President and Chief Executive Officer of CKX Lands, Inc. since 2008 and 2009, respectively; Manager of Walker Louisiana Properties, Vice President and Operations Manager of Prairie Land Co. Brian R. Jones Treasurer and Chief Financial Officer of CKX Lands, Inc. since December 1, 2006; Managing member of Brian R. Jones CPA, LLC. Charles D. Viccellio Vice-President and Secretary of the Company since 1997 and Director of the Company since 1996; Attorney in the law firm of Stockwell, Sievert, Viccellio, Clements & Shaddock, LLP. There are no family relationships between any of our directors, except Mrs. Leach and Mrs. Werner are mother and daughter, and executive officers or any arrangement or understanding between any of our executive officers and any other person pursuant to which any executive officer was appointed to his office. The Company has adopted a Code of Ethics that applies to officers, directors and employees.A copy of the code of ethics will be provided by writing the President at P.O. Box 1864, Lake Charles, Louisiana 70602. 9 Item 11. EXECUTIVE COMPENSATION The information required by Item 11 is included in the Registrant’s definitive proxy statement to be filed pursuant to Section 14(a) of the Securities and Exchange Act of 1934 and is incorporated herein by reference. Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The information required by Item 12 is included in the Registrant’s definitive proxy statement to be filed pursuant to Section 14(a) of the Securities Exchange Act of 1934 and is incorporated herein by reference. Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS The information required by Item 13 is included in the Registrant’s definitive proxy statement to be filed pursuant to Section 14(a) of the Securities and Exchange Act of 1934 and is incorporated herein by reference. Item 14. PRINCIPAL ACCOUNTANTS FEES AND SERVICES The information required by Item 14 is included in the Registrant’s definitive proxy statement to be filed pursuant to Section 14(a) of the Securities and Exchange Act of 1934 and is incorporated herein by reference. 10 PART IV Item 15. EXHIBITS, FINANCIAL STATEMENTS SCHEDULES (a)Documents filed as part of this report: Financial Statements.The financial statements filed as part of this report are listed in the Table of Contents to Financial Statements appearing immediately after the signature page of this Form 10-K and are included herein by reference. Financial Statement Schedules.Financial Statement Schedules are not required. Exhibits. See (b) below (b)Exhibits: Restated/Articles of Incorporation of the Registrant are incorporated by reference to Exhibit (3)-1 to Form 10 filed April 29, 1981. Amendment to Articles of Incorporation of the Registrant is incorporated by reference to Exhibit (3.2) to Form 10-K for year ended December 31, 2003. By-Laws of the Registrant are incorporated by reference to Exhibit (3.3) to Form 10-K for year ended December 31, 2003. Consent of McElroy, Quirk & Burch filed herewith. Certification of Joseph K. Cooper, President and Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 filed herewith. Certification of Brian R. Jones, Treasurer and Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 filed herewith. 32 Certification of Joseph K. Cooper, President and Chief Executive Officer and Brian R. Jones, Treasurer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 filed herewith. 11 SIGNATURES Pursuant to the requirement of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on March 10, 2011. CKX LANDS, INC. BY: /s/ Brian R. Jones Name: Brian R. Jones Title: Treasurer and Chief Financial Officer Pursuant to the requirements of the Securities Act of 1934, this report has been signed below by the following persons in the capacities indicated with regard to CKX Lands, Inc. on March 10, 2011. /s/Joseph K. Cooper Joseph K. Cooper President and Chief Executive Officer (Principal Executive Officer and Director) /s/Brian R. Jones Brian R. Jones Treasurer and Chief Financial Officer (Principal Financial Officer and Director) /s/Charles D. Viccellio Charles D. Viccellio Vice President & Secretary (Director) /s/Henry E. Blake Henry E. Blake Director /s/Elizabeth Hollins Elizabeth Hollins Director /s/Laura A. Leach Laura A. Leach Director /s/B. James Reaves, III B. James Reaves, III Director /s/Mary W. Savoy Mary W. Savoy Director /s/William Gray Stream William Gray Stream Director /s/Mary Leach Werner Mary Leach Werner Director 12 CKX LANDS, INC. Table of Contents Page REPORT OF INDEPENDENT AUDITORS ON THE FINANCIAL STATEMENTS14 14 FINANCIAL STATEMENTS Balance Sheets 15 Statements of Income 16 Statements of Changes in Stockholders’ Equity 17 Statements of Cash Flows 18 Notes to Financial Statements 19-26 13 [MCELROY, QUIRK & BURCH LETTERHEAD] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: The Board of Directors, and Stockholders of CKX Lands, Inc. Lake Charles, Louisiana We have audited the accompanying balance sheets of CKX Lands, Inc. as of December 31, 2010 and 2009, and the related statements of income, stockholders' equity and comprehensive income, and cash flows for each of the years in the two year period ended December 31, 2010.CKX Lands, Inc.’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of CKX Lands, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the two year period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. /s/McElroy, Quirk & Burch Lake Charles, Louisiana March 10, 2011 14 CKX Lands, Inc. Balance Sheets December 31, 2010 and 2009 Assets Current Assets: Cash and cash equivalents $ $ Certificates of deposit Accounts receivable Prepaid expense and other assets Total current assets Securities available-for-sale Certificates of deposit Property and equipment: Building and equipment less accumulated depreciation of $72,794 and $70,447, respectively Timber less accumulated depletion of $632,565 and $575,057, respectively Land Total property and equipment, net Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Trade payables and accrued expenses $ $ Income tax payable: Current Deferred Total current liabilities Deferred income tax payable Total liabilities Stockholders’ Equity: Common stock, no par value: 3,000,000 shares authorized; 2,100,000 shares issued Retained earnings Accumulated other comprehensive income Less cost of treasury stock (157,505 shares) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 15 CKX Lands, Inc. Statements of Income Years Ended December 31, 2010 and 2009 Revenues: Oil and gas $ $ Agriculture Timber Total revenues Costs and Expenses: Oil and gas production Agriculture Timber General and administrative Depreciation and depletion Total cost and expenses Income from operations Other Income / (Expense): Interest income Dividend income Change in unrealized losses on securities available-for-sale ) Gain / (loss) on sale of securities available-for-sale Gain on sale of land and other assets Net other income Income before income taxes Federal and State Income Taxes: Current Deferred ) ) Total federal and state income taxes Net income $ $ Per Common Stock (1,942,495 shares): Net income $ $ Dividends $ $ The accompanying notes are an integral part of these financial statements. 16 CKX Lands, Inc. Statements of Changes in Stockholders’ Equity Years ended December 31, 2010 and 2009 Comprehensive Income Retained Earnings Accumulated Other Comprehensive Income Capital Stock Issued Treasury Stock December 31, 2008 Balance $ Comprehensive income: Net income $ Other comprehensive income: Change in unrealized net holdings gains occurring during period, net of taxes of $7,157 Change in recognized unrealized loss on securities available for sale, net of taxes of $9,568 Other Comprehensive income, net of taxes Total comprehensive income $ Dividends Paid ) Dividends Reversion December 31, 2009 Balance $ Comprehensive income: Net income $ Other comprehensive income: Change in unrealized net holdings gains occurring during period, net of taxes of $ 478 Change in recognized unrealized loss on securities available for sale, net of taxes of $ (18,992) ) Other Comprehensive income, net of taxes ) ) Total comprehensive income $ Dividends Paid ) December 31, 2010 Balance $ The accompanying notes are an integral part of these financial statements. 17 CKX Lands, Inc. Statements of Cash Flows Years Ended December 31, 2010 and 2009 Cash flows from operating activities: Net income $ $ Less non-cash (income) expenses included in net income: Depreciation and depletion Deferred income tax expense ) ) Less non-operating activities: Unrealized loss on securities Gain from sales of securities available-for-sale ) Gain from sale of land and other assets ) ) Change in operating assets and liabilities: (Increase) decrease in current assets ) Increase (decrease) in current liabilities 2,633 Net cash provided from operating activities 971,193 Cash flows from investing activities: Certificate of deposits: Proceeds Purchase ) ) Securities available-for-sale: Proceeds Purchases ) ) Building, equipment and other assets: Proceeds Purchases ) ) Timber: Proceeds Purchases ) ) Land: Proceeds Purchases and improvements ) ) Net cash provided from (used in) investing activities ) Cash flows from financing activities: Dividends paid ) ) Dividend reversions Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Beginning Ending $ $ Supplemental disclosures of cash flow information Cash payments for: Interest $ $ Income taxes $ $ Supplemental schedule of noncash investing and financing activities Net change in unrealized and realized gains on available-for-sale securities, net of taxes $ ) $ The accompanying notes are an integral part of these financial statements. 18 CKX Lands, Inc. Notes to Financial Statements Note 1. Nature of Business and Significant Accounting Policies Nature of business: The Company’s business is the ownership and management of land.The primary activities consist of leasing its properties for minerals (oil and gas) and agriculture and raising timber. Significant accounting polices: Accounting standards codification: In the third quarter of 2009, we adopted changes issued by the Financial Accounting Standards Board (FASB) to the authoritative hierarchy of accounting principles generally accepted in the United States (GAAP). These changes establish the FASB Accounting Standards Codification (Codification) as the source of authoritative accounting principles recognized by the FASB to be applied in the preparation of financial statements in conformity with GAAP. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also sources of authoritative GAAP. The FASB will no longer issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts; instead the FASB will issue Accounting Standards Updates. These changes and the Codification itself do not change GAAP. Other than the manner in which new accounting guidance is referenced, the adoption of these changes had no impact on our financial statements. Pervasiveness of estimates: The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash equivalents: Cash equivalents are highly liquid debt instruments with original maturities of three months or less when purchased. Certificate of deposits: Certificates of deposit have maturities greater than three months when purchased, in amounts not greater than $250,000 and no more than one certificate issued per financial institution.All certificates of deposit are held until maturity and recorded at amortized cost which approximates fair value.Certificates of deposit mature through 2011. Investment securities: In accordance with GAAP, management must make a determination at the time of acquisition whether certain investments in debt and equity securities are classified as trading, available-for-sale or held-to-maturity securities.Under a policy adopted by the board of directors of the Company, Management intends to purchase available-for-sale securities and has determined that all securities held are available-for-sale. For investments classified as available-for-sale, all such debt securities and equity securities that have readily determinable fair value shall be measured at fair value in the balance sheet.Unrealized holding gains and losses for securities available-for-sale shall be excluded from earnings and reported as a net amount (net of income taxes) and as a separate component of retained earnings until realized.Realized gains and losses on securities available-for-sale are included in income.The cost of securities sold is based on the specific identification method. 19 CKX Lands, Inc. Notes to Financial Statements Declines in the fair value of securities available-for-sale below their cost that are deemed to be other-than-temporary are reflected in earnings as realized losses.In estimating other-than-temporary impairment losses, management considers (1) length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. Interest on debt securities is recognized in income as earned.Dividends on marketable equity securities are recognized in income when declared. Property and equipment: Property and equipment is stated at cost.Major additions are capitalized; maintenance and repairs are charged to income currently.Depreciation is computed on the straight-line and accelerated methods over the estimated useful lives of the assets. Timber: When timber land is purchased with standing timber, the cost is divided between land and timber based on timber cruises contracted by the Company.Reforestation costs are capitalized.The timber asset is depleted when the timber is sold based on the percentage of the timber sold from a particular tract applied to the amount capitalized for timber for that tract. Oil and gas: Oil and gas income is booked when the Company is notified by the well’s operator as to the Company’s share of the revenue proceeds together with the withheld severance taxes.The Company has no capitalized costs relating to oil and gas producing activities and no costs for property acquisition, exploration and development activities. Net Income and Dividends Paid per common stock: Net income and dividends paid per common stock are based on the weighted average number of common stock shares outstanding during the period. Dividends Pursuant to a dividend reversion clause in the Company’s Articles of Incorporation, dividends not claimed within one year after the dividend became payable will expire and revert in full ownership to the Company and the Company’s obligation to pay such dividend will cease. Income taxes: Deferred income tax assets and liabilities are determined using the liability (or balance sheet) method.Under this method, the net deferred tax asset or liability is determined based on the tax effects of the temporary differences between the book and tax bases of the various balance sheet assets and liabilities and gives current recognition to changes in tax rates and laws. In accordance with generally accepted accounting principles, the Company has analyzed its filing positions in federal and state income tax returns for the tax years ending December 31, 2007 through 2009 that remain subject to examination.The Company believes that all filing positions are highly certain and that all income tax filing positions and deductions would be sustained upon a taxing jurisdiction’s audit. Therefore, no reserve for uncertain tax positions is required.No interest or penalties have been levied against the Company and none are anticipated. 20 CKX Lands, Inc. Notes to Financial Statements Note 2. Securities Available-for-Sale Debt and equity securities have been classified in the balance sheet according to management’s intent in the noncurrent asset sections under the heading “securities available-for-sale”.The carrying amount of securities and their approximate fair values at December 31, 2010 and 2009 follow: Gross Amortized Cost Unrealized Gains Unrealized Losses Fair Value At December 31, 2010 Equity securities - Mutual Funds $ - $ At December 31, 2009 Equity securities $ Mutual Funds 7 $ Gross realized gains and gross realized losses on sales of securities available-for-sale for the year ended December 31, 2010 and 2009 are presented below. Realized Gains Realized Losses Net Gains (Losses) December 31, 2010 Equity securities $ Mutual Funds $ December 31, 2009 Equity securities $ Mutual Funds $ Information pertaining to available-for-sale securities with gross unrealized losses at December 31, 2010 and 2009 aggregated by investment category and length of time that individual securities have been in a continuous loss position, follows: Less Than 12 Months 12 Months or More Fair Value Gross Unrealized Loss Fair Value Gross Unrealized Loss December 31, 2010 Equity securities $ Mutual Funds $ December 31, 2009 Equity securities $ Mutual Funds 7 $ 21 CKX Lands, Inc. Notes to Financial Statements Management evaluates securities for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation.Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. The Company has the intent and ability to retain its investments for a period of time sufficient to allow for anticipated recovery of fair value. Note 3. Oil and Gas Leases Results of oil and gas leasing activities for the year ending December 31, 2010 and 2009 are as follows: Gross revenues Royalty interests $ $ Working interests Seismic and Lease Fees Production costs Results before income tax expense Estimated income tax expense Results of operations fromproducing activities excluding corporate overhead $ $ There were no major costs, with the exception of severance taxes, incurred in connection with the Company's oil and gas operations, which are conducted entirely within the United States, during the year ending December 31, 2010 or 2009. Reserve quantities (unaudited): Reserve information relating to estimated quantities of the Company's interest in proved reserves of natural gas and crude including condensate and natural gas liquids is not available.Such reserves are located entirely within the United States.A schedule indicating such reserve quantities is, therefore, not presented.All oil and gas royalties come from Company owned properties that were developed and produced by producers under lease agreements. Company’s royalty and working interests share of oil and gas, exclusive of plant products, produced from leased properties: Net gas produced (MCF) Net oil produced (Bbl) 22 CKX Lands, Inc. Notes to Financial Statements Note 4. Income Taxes The Company files federal and state income tax returns on a calendar year basis. The net deferred tax liability in the accompanying balance sheets includes the following components at December 31, 2010 and 2009: Current Non-Current Current Non-Current Deferred tax assets $ Deferred tax liabilities ) $ $ ) $ ) $ ) Reconciliations between the United States Federal statutory income tax provision, using the statutory rate of 34%, and the Company’s provision for income taxes at December 31, 2010 and 2009 are as follows: Tax at statutory rates $ $ Tax effect of the following: Statutory depletion ) ) Dividend exclusion ) ) State income tax Unrealized losses on securities available-for-sale ) Other ) ) $ $ Deferred income taxes result from timing differences in the recognition of revenue and expenses for tax and financial statement purposes.The effect of these timing differences at December 31, 2010 and 2009 is as follows: Current Non-Current Current Non-Current Conversion of investment from tax cash basis to accrual basis for financial reporting $ $ ) Unrealized net loss (gain) on marketable securities ) ) Casualty loss ) ) Deferred gain ) ) $ ) $ ) ) Note 5. Company Operations The Company’s operations are classified into three principal operating segments that are all located in the United States: oil and gas, agricultural and timber.The Company’s reportable business segments are strategic business units that offer income from different products.They are managed separately due to the unique aspects of each area. 23 CKX Lands, Inc. Notes to Financial Statements Following is a summary of segmented operations information for 2010 and 2009: Revenues Oil and Gas $ $ Agricultural Timber Total Cost and Expenses Oil and Gas Agricultural Timber Total Income from Operations Oil and Gas Agricultural Timber ) Total Other Income (Expense) before Income Taxes ) ) Income before Income Taxes Identifiable Assets, net of accumulated depreciation and depletion Oil and Gas Agricultural Timber General Corporate Assets Total Capital Expenditures Oil and Gas Agricultural Timber General Corporate Assets Total Depreciation and Depletion Oil and Gas Agricultural Timber General Corporate Assets Total $ $ There are no intersegment sales reported in the accompanying income statements.The accounting policies of the segments are the same as those described in the summary of significant accounting policies.The Company evaluates performance based on income or loss from operations before income taxes excluding nonrecurring gains and losses on securities held available-for-sale.Income before income tax represents net revenues less costs and expenses less other income and expenses of a general corporate nature.Identifiable assets by segment are those assets used solely in the Company's operations within that segment. 24 CKX Lands, Inc. Notes to Financial Statements Revenue from three customers of the Company’s oil and gas segment represented approximately $292,000, $211,000 and $180,000, respectively, of the Company’s 2010 total revenue.In 2009, two oil and gas segment customers represented approximately $529,000 and $211,000, respectively, of the Company’s total revenue. Note 6. Line of Credit The Company has available an unsecured line of credit in the amount of $1,000,000.The balance on this line of credit was $-0- at December 31, 2010 and 2009. Note 7. Supplementary Income Statement Information Taxes, other than income taxes, of $199,987 and $204,463, were charged to expense during 2010 and 2009, respectively. Note 8. Contingencies: There are no material contingencies known to management.The Company does not participate in off balance sheet arrangements. Note 9. Concentration of Credit Risk The Company maintains its cash balances in one financial institution.The amount on deposit in the financial institution is insured by the Federal Deposit Insurance Corporation up to $250,000. Note 10. Subsequent Events On March 10, 2011, the Company’s Board of Directors declared a dividend of seven cents ($0.07) per common share to shareholders of record March 24, 2011 and payment date of April 7, 2011. Note 11. Disclosures About Fair Value of Financial Instruments The following methods and assumptions were used to estimate the fair value of each class of financial instruments for which it was practical to estimate that value: Class Methods and/or Assumptions Cash and cash equivalents: Carrying value approximates fair value due to its readily convertible characteristic. Certificate of Deposit: Held until maturity and recorded at amortized cost. Securities available-for-sale Valued at fair value which equals quoted market price. 25 CKX Lands, Inc. Notes to Financial Statements The estimated fair value of the Company's financial instruments at December 31, 2010 and 2009 are as follows. (Presented in thousands) Carrying Value Fair Value Carrying Value Fair Value Financial Assets: Cash and cash equivalents $ Certificate of deposit – short term Securities available-for-sale Certificate of deposit – Long term $ Fair value measurements disclosure for securities available for sale follows: Fair Value Measurements at Reporting Date Using Description Balance Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Securities available-for-sale $ $ - - Securities available-for-Sale $ $ - - 26
